This is a suit instituted by appellees against E. R. Kolp, D.C. Kolp, and the First State Bank of Corpus Christi, Tex., to recover damages in the sum of $859.50. The damages were alleged to have accrued on account of the failure of appellants to ship to appellees certain seed of the quality and description ordered by them.
The record shows that a judgment was rendered against E. R. Kolp and D. C. Kolp, but fails to show what disposition of the case was made as to the First State Bank of Corpus Christi, and therefore fails to show that there was a final judgment in the case. Roderigues v. Trevino, 54 Tex. 201; Railway v. Smith County, 58 Tex. 76; Whitaker v. Gee, 61 Tex. 217; Railway v. Scott, 78 Tex. 360, 14 S.W. 791; Williams v. Bell,53 Tex. Civ. App. 474, 116 S.W. 837.
The appeal is dismissed for want of a final judgment.